DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 10/21/2021.  Claims 1-16 are pending.  Claim 1 has been amended.
The rejection of claims 1, 7-14, and 16 under 35 U.S.C. 102(a)(2) as being anticipated by Ina et al.  (US 2016/0339875) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claims 2-6 and 13-15 under 35 U.S.C. 103 as being unpatentable over Ina in view of Dreiocker et al.  (US 20160272163) or Ringler et al.  (US 2018/0201232) is also withdrawn.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable Lopez et al.  (US 2018/0021792), in view of Russ (GB 2267215), and further in view of Saito (JP 2016-078688; cited by Applicant).

Lopez does not expressly disclose the inlet flange comprises the rod.
Russ discloses a washing system for motor vehicle screens having a nozzle portion (Figures 4, 5: 38) that rides over a central guide (44) which is shown to extend from a bottom flange which is also connected to a conduit (21).
Because it is known in the art to provide a flange with a central guide and conduit, and the results of the modification would be predictable, namely, providing the claimed flange, rod, and ferrule integrally as is known, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the inlet flange comprises the rod.

Saito discloses a nozzle (7) for injecting cleaning liquid toward a lens (5b) of an in-vehicle camera (5; machine translation, paragraph 18).  The nozzle is formed from a base member (11) and a cap member (12) fixed thereto (machine translation, paragraph 20).   A press-fitting recess (12e) is press fitted to a press-fitting convex portion (11f), and the cap member (12) is fixed to the base member (11) by press-fitting (machine translation, paragraph 26).  The injection pattern of the nozzle can be changed by changing the cap member which is a small change, and the nozzle design also suppresses the increase in size as compared to a conventional nozzle (machine translation, paragraph 10).
Because it is known in the art to provide a nozzle as claimed, and the results of the modification would be predictable, namely, providing a known nozzle with an easily changed pattern and small size, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the fluid distribution element comprises two parts, a first part that comprises a base of the distribution element attached to the at least one fluid routing body, and a second part that comprises a cover that is pressed against the first part.
Claims 2-6 are considered to be met by Lopez, in view of Russ, and further in view of Saito, as applied above, and which results in: wherein the distribution channel is formed by 
Claims 7-16 are considered to be met by Lopez, in view of Russ, and further in view of Saito, as applied above, and which results in: wherein a first spray nozzle comprises an outlet conduit arranged in an extension of the distribution channel (Saito: Figures 3, 6, 7, 8: see 7a); wherein the outlet conduit is formed at least partly in a thickness of the base or of the cover (Saito: Figures 3, 6, 7, 8: see 7a); wherein the outlet conduit extends along an axis which is inclined by an angle of between 40° and 50°, relative to an extension axis of the distribution 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711